Citation Nr: 0912891	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from April 1941 to August 1945.  He died in December 2005.  
The appellant is his surviving spouse.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2006 rating decision of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

A March 2006 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  An April 2006 letter asked the 
appellant to provide information regarding the nature and 
extent of the Veteran's asbestos exposure, and to provide a 
medical opinion from the Veteran's doctor as to whether or 
not the doctor thought that asbestos exposure contributed to 
cause his death.  These documents do not satisfy the 
requirements of Hupp (which, notably, was decided after the 
RO had rendered its decision in the present case).  The 
appellant has not presented any arguments/made any 
submissions that would suggest she has actual knowledge of 
what is needed to substantiate her claim.  

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  The 
appellant has not been notified of the criteria for 
establishing an effective date of award.  Since the case is 
being remanded anyway, there will be opportunity to correct 
this defect.

Based on a claim received in January 2006, it appears that 
the appellant is claiming that the Veteran was exposed to 
asbestos in service, and that such exposure contributed to 
cause his death.  His death certificate shows that he died in 
a nursing home; that emphysema was listed as the primary 
cause of death; and that smoking contributed to cause death.  
Other documents in the record note that the Veteran had a 
history of asbestos exposure, with the nature of the exposure 
and when it occurred unspecified (see Oct. 13, 2005 report of 
consult with Dr. S.B.D.), and that an X-ray 3 days later was 
interpreted as showing "stable underlying asbestos-related 
pleural disease".  Notably, only the first page of Dr. 
S.B.D.'s consult report is associated with the claims file.  
As the concluding page(s) may contain pertinent information, 
they must be secured.  The record also shows that the Veteran 
was aboard Navy vessels (at least in transport), and that he 
had a 60 year history of smoking (quitting when he started 
getting sick).  The appellant did not respond to the RO's 
April 2006 request for information regarding the Veteran's 
medical history, including exposure to asbestos.  Further 
development of this aspect of the claim is necessary.

Under 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be  considered 
abandoned.   

Furthermore, the record shows that the Veteran died in a 
nursing home.  The complete records of his terminal care at 
that facility (from October 2005 until he died) are not 
associated with the claims file.  As such records may contain 
pertinent information, they must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), i.e., specifically advising her of 
the conditions for which the Veteran had 
established service connection and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on conditions which are 
service-connected as well as those which 
are not yet service-connected.  The letter 
should also contain the information on 
establishing effective dates, as required 
under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant and 
her representative should be afforded the 
opportunity to respond.

2.  The RO should afford the appellant 
another opportunity to provide the 
information regarding the Veteran's 
exposure to asbestos sought in the letter 
that was mailed to her in April 2006.  She 
should be specifically asked to provide a 
listing of all of the Veteran's places of 
employment after service, and his duties 
and duration at each place of employment.  
The RO should arrange for complete 
development as to the Veteran's exposure, 
if any, during service (e.g., by virtue of 
being quartered on Navy vessels during 
transport) and post service.
3.  The RO should ask the appellant to 
identify all sources of treatment the 
Veteran received for his lung condition(s) 
records of which are not already 
associated with his claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment.  Of 
particular interest are a complete copy of 
the report of the October 13, 2005 
consultation with S.B.D., and all records 
of evaluation and/or treatment he received 
from October 2005 until he died, 
specifically including the complete 
records of his terminal care at the Plum 
Ridge Care Center.  The RO should obtain 
for the record copies of the complete 
records of all such treatment and 
evaluation from all identified sources. 

3.  The RO should then arrange for any 
further development that is suggested by 
the results of that sought above, to 
include seeking a medical advisory opinion 
based on review of the claims file by an 
appropriate VA physician.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
